                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                           )
UNITED STATES OF AMERICA,                  )
                                           )
      v.                                   )
                                           )
                                                    C.A. No. 18-cr-22-JJM-LDA
ALEXANDRA GARCIA MONTERO,                  )
    Defendant.                             )
_________________________ )
                                        ORDER

       Alexandra Garcia Montero files her petition for post-conviction relief after

having plead guilty to a drug charge. She claims ineffective assistance of counsel.

Finding no basis for granting the extraordinary relief, the Court DENIES her Motion

to Vacate. ECF No. 15.

I.    RELEVANT FACTS

      The Government indicted Ms. Garcia-Montero along with eight others

allegedly involved in the so-called Valdez drug trafficking organization. C.A. No. 17-

cr-37-JJM-LDA. Count I, the only count to apply to Ms. Garcia-Montero, alleged that

she knowingly conspired with others to distribute, and possessed with intent to

distribute, heroin, fentanyl, cocaine base, and cocaine.

      Eight months later after extensive discovery and plea negotiations, the

Government filed a one-count Information against Ms. Garcia-Montero alleging that

she conspired to distribute and to possess with intent to distribute heroin in violation

of 21 U.S.C. § 841(a)(l) and (b)(1)(B) and § 846. It carried a maximum period of
imprisonment of 40 years and a minimum mandatory of 5 years. The parties filed a

Plea Agreement to this single count Information at the same time. ECF No. 2.

      The Plea Agreement called for !VIs. Garcia-Montero to plead guilty to one count

of conspiracy to distribute or possess with intent to deliver 100 grams or more of

heroin.   ECF No. 2 at 1.    In exchange, the Government would dismiss similar

violations involving fentanyl, cocaine base, and cocaine.          Furthermore, the

Government would agree not to charge !VIs. Garcia·IVIontero with an "enhanced

sentence under 21 U.S.C. § 851 which would require the court to impose a lO·year

minimum mandatory term of imprisonment." I d. at 4.

      The Court conducted a change of plea hearing. ECF No. 19. At that hearing,

!VIs. Garcia-IVIontero testified under oath that she voluntarily signed the Plea

Agreement, 1 that she was fully satisfied with her attorney's representation, that she

understood there was a 5·year mandatory minimum, 2 and that she waived her right




             1THE COURT: Do you remember signing that plea agreement,
     !VIs. Montero?
            THE DEFENDANT: Yes.
            THE COURT: And did you sign that plea agreement after your
     attorney explained it to you and explained all the consequences of it to
     you?
            THE DEFENDANT: Yes.
            THE COURT: And did you sign that plea agreement voluntarily?
            THE DEFENDANT: Yes.
            THE COURT: Okay. Thank you.
ECF No. 19 at 9
            2 THE COURT: Now, Ms. Montero, I need to tell you about the

     maximum and, in this case, the minimum penalties that could be
     imposed and will be imposed at the time of sentencing. There is a
     mandatory minimum of five years of imprisonment. That means that
     the Court at the time of sentencing if you plead guilty will be required
                                          2
to appeal.       She acknowledged that the plea was not coerced, that she was fully

informed about the consequences of her plea, and that she had determined that

pleading guilty was in her personal best interest.

              THE COURT: Has anyone in any way, Ms. Montero, attempted
       to force you to plead guilty or threatened you in any way to get you to
       plead guilty?

                 THE DEFENDANT: No.

              THE COURT: Has anyone made any promises or assurances to
       you other than what's contained in the plea agreement in order to get
       you to plead guilty?

                 THE DEFENDANT: No.

              THE COURT: So are you knowingly and voluntarily changing
       your plea to guilty now because you believe it's in your best interest to
       do so at this time?

                 THE DEFENDANT: Yes.

Id. at. 12-13.

       Ms. Garcia-Montero also admitted as true the facts that the Government

stated, including that she intentionally was involved in a conspiracy to distribute 100

grams or more of heroin.

              [THE GOVERNMENT] The United States would have
       demonstrated the following facts beyond a reasonable doubt: That from
       at least September 1st, 2016, up to and including April 17th, 2017, the
       Defendant knowingly and intentionally participated in a conspiracy in
       the states and districts of Rhode Island, Connecticut and .IVIassachusetts
       with Juan Valdez, Claudio Valdez, Hector Valdez, with whom-I'm sorry,
       and Tanya Croteau to supply the Defendants' customers, who were


        to give at least five years of jail time if you plead guilty to this charge.
        Do you understand that?
               THE DEFENDANT: Yes.
Id. at. 13.
                                            3
       themselves lower level drug dealers, with heroin. She used a drug
       courier, Croteau, to deliver the heroin. The Defendant assisted her co·
       conspirators by, among other things, monitoring customer satisfaction
       with the heroin and reporting back to Juan Valdez which allowed him
       to adjust the strength of the product. The conspiracy of which the
       Defendant was part of involved 100 grams or more of heroin which was
       reasonably foreseeable to her.

              *****
              THE COURT: You also heard the facts that the Government
       would prove if this case were to go to trial. Do you admit the facts as
       stated by the Government as true?

              THE DEFENDANT: Yes.

I d.

       Mr. Garcia· Moreno then plead guilty 3 and the Court found her plea to be a fully

informed, knowing, and voluntary plea supported by sufficient facts.

              THE COURT: The Court has heard from the Government the
       evidence it would present if this matter were to go to trial. The Court
       has questioned the Defendant regarding her understanding of the
       nature of these proceedings and the consequences of entering a plea of
       guilty to the charge. It is, therefore, the finding of this Court in the case
       of the United States versus Alexandra Garcia Montero that the
       Defendant is fully competent and capable of entering an informed plea,
       that the Defendant is aware of the nature of the charges and the
       consequences of the plea and that the plea of guilty is a knowing and
       voluntary plea supported by an independent basis in fact containing
       each of the essential elements of the charge; and, therefore, the plea is
       accepted, and the Defendant is now adjudged guilty of that offense.




             3 THE COURT: Before I ask you about your change of plea, do you
        have any questions for the Court, or do you want to confer with your
        attorney abottt any matter?
              THE DEFENDANT: No, your Honor.
              THE COURT: How do you now plead to the one·count Information
       brought against you by the Government, guilty or not guilty?
              THE DEFENDANT: Guilty.
Id. at 21.
                                            4
ECF No. 18 at 21-22.

       Before sentencing,     Ms.   Garcia·Montero's       attorney filed   a   Sentencing

Memorandum. ECF No. 5.

       At sentencing, Ms. Garcia-Moreno's attorney made a presentation to the Court

highlighting   mitigating factors     from       Ms.   Garcia-Moreno's   background   and

highlighting relevant 18 U.S. C. § 3553 factors.

      The Court then sentenced Ms. Garcia-Moreno to 60 months of imprisonment.

ECF No. 23.

      Now, Ms. Garcia-Montero seeks to vacate her judgment of conviction because

she alleges that her counsel was constitutionally ineffective. She alleges that her

attorney did not: (1) show her the Pre-Sentence Report (PSR) (ECF No. 15 at 13); (2)

file an appeal (Id. at 4); (3) object to the incorrect drug weight triggering a mandatory

minimum sentence (Id. at 5); (4) request the "Fast-Track Program" (Id. at 6, 14); and

(5) raise mitigating factors at sentencing. Id. at 8. The Government objected to Ms.

Garcia-Montero's Motion. ECF No. 24.

II.   APPLICABLE LAW

      Section 2255 provides for post-conviction relief if a court sentenced a petitioner

in violation of the Constitution or if the sentence is otherwise subject to collateral

attack. United States v. Addonizio, 442 U.S. 178, 185 (1878); David v. United States,

134 F.3d470, 474 (1st Cir. 1888). In seeking to attack collaterally his sentence, the

petitioner bears the burden of proving "exceptional circumstances" that call for

redress under § 2255. See Hill v. United States, 368 U.S. 424, 428 (1862); Jl!Iack v.



                                             5
 United States, 635 F.2d 20, 26·27 (1st Cir. 1980). For example, an error of law must

be a "fundamental defect which inherently results in a complete miscarriage of

justice." Hill, 368 U.S. at 428; accord David, 134 F. 3d at 474.

       The Sixth Amendment guarantees defendants the right to effective assistance

of counsel. Lema v. United States, 987 F.2d 48, 51 (1st Cir. 1993) (citing Stnddand

 v. Washington, 466 U.S. 668, 687 (1984)). Even so, "[t]he Constitution does not

guarantee a defendant a letter-perfect defense or a successful defense; rather, the

performance standard is that of reasonably effective assistance under the

circumstances then obtaining." United States v. Natanel, 938 F.2d 302, 309·10 (1st

Cir. 1991).

       A defendant who claims that he was deprived of his Sixth Amendment right to

effective assistance of counsel must prove:

       (1)    that his counsel's performance fell below an objective standard of
              reasonableness; and
       (2)    a reasonable probability that, but for counsel's unprofessional errors,
              the result of the proceeding would have been different.

Stnckland, 466 U.S. at 687·88, 694; see also United States v. Afanon, 608 F.3d 126,

131 (1st Cir. 2010).

       This same principle applies in the context of guilty pleas. See Hill v. Lockhart,

474 U.S. 52, 57 (1985). The      Lockhart Court held that "the two·part St1ickland v.

Washington test applies to challenges to guilty pleas based on ineffective assistance

of counsel." I d. at 58; see also Padilla v. Kentucky~ 559 U.S. 356, 371 n.12 (2010) ("In

[Lockhart], the Court recognized-for the first time-that Stnddand applies to

advice respecting a guilty plea."). In the context of guilty pleas, the first prong of the

                                            6
Stdcklandtest is just a restatement of the standard of attorney competence described

above. Lockhart, 474 U.S. at 58.

       The second, or "prejudice," requirement, on the other hand, focuses on
       whether counsel's constitutionally ineffective performance affected the
       outcome of the plea process. In other words, in order to satisfy the
       "prejudice" requirement, the defendant must show that there is a
       reasonable probability that, but for counsel's errors, he would not have
       pleaded guilty and would have insisted on going to trial.

I d. at 59; see also Lafler v. Coope1; 566 U.S. 156, 163 (2012) ("In the context of pleas

a defendant must show the outcome of the plea process would have been different

with competent advice."). The Lockhart Court reiterated that, as said in Stdcklan(/,

"these predictions of the outcome at a possible trial, where necessary, should be made

objectively .... " 474 U.S. at 59-60; see also Padilla, 559 U.S. at 372 (noting, "to obtain

relief on this type of claim, a petitioner must convince the court that a decision to

reject the plea bargain would have been rational under the circumstances.").

      Because the need for finality has "'special force with respect to convictions

based on guilty pleas,"' a defendant may attack a guilty plea on collateral review only

in "strictly limited" circumstances. Bousley v. United States, 523 U.S. 614, 621 (1998)

(quoting United States v. Timmreck, 441 U.S. 780, 784 (1979)). In particular, "a

voluntary and intelligent plea of guilty made by an accused person, who has been

advised by competent counsel, may not be collaterally attacked." Jllfabry v. Johnson,

467 U.S. 504, 508 (1984). Thus, when a defendant files a Section 2255 motion to

challenge the validity of a conviction under a guilty plea, "the inquiry is ordinarily

confined to whether the underlying plea was both counseled and voluntary." United

States v. Broce, 488 U.S. 563, 569 (1989).

                                             7
III.   ANALYSIS OF FACTS AND LAW

       A. Failure to Provide the PSR

       Ms. Garcia·Moreno first alleges that her attorney "fail[ed] to allow [her] to

review her pre-sentencing report and discovery."     ECF No. 15 at 13.      Yet the

transcript of the Sentencing Hearing shows that this is not correct. Ms. Garcia·

Moreno, at the beginning of the hearing, acknowledged that she had reviewed the

PSR and that her attorney had answered all her questions about it. ECF No. 23 at

2.

              THE COURT: Have you had a chance to review the presentence
       report that the Probation Department issued in your case?

             THE DEFENDANT: Yes.

             THE COURT: And did you discuss that with your attorney?

             THE DEFENDANT: Yes.

             THE COURT: And did he answer any questions that you have
       about that report.

             THE DEFENDANT: Uh-huh. Yes.


I d.

       As for providing the discove1y, Ms. Garcia-Moreno said under oath that she

was "fully satisfied with the counsel and representation" she received from her

attorney. ECF No. 19 at 10-11.

             THE COURT: And have you fully discussed the Information and
       the consequences of that Information with your lawyer?

            THE DEFENDANT: Yes.



                                         8
                  THE COURT: And has he answered all of your questions about
          that?

                  THE DEFENDANT: Yes.

             THE COURT: And are you fully satisfied with the counsel and
       representation that you've received from Mr. Harris in this case?

                  THE DEFENDANT: Yes.

I d.

       Discovery was unrestricted and extensive.     The Court appointed discovery

counsel to help all the Defendants' attorneys organize and review the material. The

discovery process consumed a year or more. Ms. Garcia ·Moreno's attorney received

the material from the court appointed discovery counsel and reviewed the discovery

to counsel her and make informed arguments to the court.

       The evidence of Ms. Garcia·Moreno's guilt was tapeTecordecl.            The

Government had her on tape conspiring to commit the crime with Juan Valdez, who

was an alleged leader of the drug trafficking organization. The evidence could have

supported a much harsher sentence, but the Court sentenced her to tho lowest

sentence allowed by law.

       Ms. Garcia·Moreno identified no discovery withheld from her by her attorney

and identified no discovery that affected her sentence. Ms. Garcia-Montero did not

ask to review personally the discovery. During the proceedings, Ms. Garcia-Moreno

replaced court appointed counsel with privately retained counsel. She chose her own

lawyer.




                                           9
       There is nothing here that supports Ms. Garcia·Montero's claims that she was

not supplied discovery.

       B. Failw·e to Appeal

       Ms. Garcia· Moreno claims her attorney was ineffective because he did not

appeal. The problem with Ms. Garcia·lVIoreno's argument is that she has not said

that she asked her attorney to appeal her guilty plea and sentence. More pointedly,

she waived her right to appeal as part of her plea bargain agreement and

acknowledged under oath that she had waived that right.

               THE COURT: Do you also understand as part of the plea
       agreement, you have waived any right to appeal the sentence I impose
       if the sentence I impose is within or below the guideline range? Do you
       understand that you've waived your right to appeal my sentence, the
       sentence that I impose on you, if those conditions are met?

             THE DEFENDANT: Yes.

I d.
       Ms. Garcia ·lVIontero has not pointed to any exception that would have

allowed to her appeal considering the appellate waiver.


       C. Not Objecting to the IncoJTect Dmg Weight T.dggeling a Mandatory
          Minimum Sentence

       Ms. Garcia·Moreno alleges that her attorney was ineffective for not objecting

to what she calls an "incorrect drug weight" causing her to get a minimum mandatory

term of imprisonment. ECF No. 15 at 5.

       The grand jury originally charged Ms. Garcia·Moreno by Indictment in a

conspiracy to distribute a kilogram or more of heroin. This charge carried with it a

minimum mandatory sentence of 10 years. Ms. Garcia-Montero also had a prior drug

                                         10
trafficking conviction that could have doubled her mandatory sentence to 20 years.

The Plea Agreement that her attorney negotiated allowed her to escape that harsher

minimum mandatory sentence in exchange for her plea of guilty to an Information

that charged the lessor included offense:1

       In exchange for a lesser charge, Ms. Garcia·Montero stipulated to the drug

weight that controlled her sentence. The Plea Agreement provided:

      Defendant agrees that the heroin conspiracy in which she participated
      involved 100 grams or more of heroin which was reasonably foreseeable
      to her and the government could have proven that fact beyond a
      reasonable doubt.

ECF No. 2 at 5.

      At Ms. Garcia·Montero's plea hearing, the Government said, "The conspiracy

of which the defendant was part of involved 100 grams or more of heroin which was

reasonably foreseeable to her." ECF No. 19 at 20. Ms. Garcia·l:VIontero admitted this

fact under oath at the hearing.

      Because Ms. Garcia·Montero does not point out what was incorrect about the

drug weight and does not address the fact that many times she admitted that her

crime involved more than 100 grams of heroin, her claim of ineffective assistance of

counsel on this ground is unsupported.

      D. Not Requesting the ''Fast·T.rack ProgPam"




      4  The PSR assessed Ms. Garcia·Montero as an Offense Level 21, Criminal
History Category II with a Sentencing Guideline range of 41-51 months. Yet it was
not tho guideline calculation that controlled her sentence. It was a statutory
provision that required a five-year sentence because her case involved a conspiracy
to distribute 100 grams or more of heroin.
                                         11
       Ms. Garcia·Moreno next alleges that her counsel was constitutionally

ineffective because he did not tell her of the Department of Justice's Fast·Track

Program (also known as the Early Disposition Program). ECF No. 15 at 14. The

program to which Ms. Garcia·Moreno points does not apply to her case.              The

Department of Justice Fast·Track Program applies to cases involving a charge of

illegal reentry under 8 U.S.C. § 1326. Because the Government did not charge Ms.

Garcia-Moreno with illegal reentry, the Department of Justice program has no

application. As a result, her attorney's failure to tell her of the program cannot be a

basis for a claim of ineffective assistance of counsel.

       E. Did Not Raise Mitigating Factors at Sentencing

       Again, the problem with Ms. Garcia-Moreno's argument that her attorney did

not raise mitigating factors at sentencing is two·fold. First, she was subject to a

mandatory minimum sentence of five years of imprisonment, which she received.

Second, her assertion is not correct. Her attorney set forth an extensive and thorough

mitigation argument highlighting Ms. Garcia·Moreno's background, involvement in

this incident, and her desire for rehabilitation. He appropriately focused on the 3553

factors.

              MR. HARRIS: Thank you, your Honor. A couple points, your
       Honor. I reviewed the presentence report. It's a very extensive report.
       It lays out I think some important points, some of which or many of
       which were highlighted by my brother regarding her involvement, her
       role in this offense.

             I think there are mitigating factors, also, for purposes of
       sentencing where-and Ms. Garcia is also aware she's looking at a
       minimum mandatory sentence of five years. That's what the plea
       agreement states. That's what she agreed to subject to this Court's

                                           12
determination of what would be an appropriate sentence.            The
mitigating factors, as my brother indicated, there were no drugs seized
in her home, that there were no drugs seized from her. She was not
involved in any of the controlled buys. This is all reflected in the
presentence report as well.

      The evidence was-for the most part appeared to be circumstantial
based on wiretap information, nor was she over heard discussing
kilogram amounts of drugs in any of the monitored conversations.

      And as the presentence report reflects and indicates, she
seemingly had a more limited involvement in the conspiracy, even
though she was intimately involved with lVlr. Juan Valdez.

       Her personal background information is rather sad as I looked at
it, your Honor. She got married at the age of 15 in her country. She had
one child born of that marriage, a daughter.

       Apparently, at least in terms of what's reflected in the
presentence report, while she was married to that individual in the
Dominican Republic, apparently she was-so she represented to
probation, she was physically abused as well as the daughter from that
relationship. It's my understanding that she divorced that gentleman
that she was married to at the age of 17. The child born of that marriage
now went on to go to college.

       At the age of 18, she met another gentleman, I believe in her
country, the Dominican Republic, married that individual. Another
child was born out of that relationship. The child's name is Casandra,
who is present in court. That's her daughter that's present in court.
She's 21, 21 years old. The father, according to the presentence report,
died in a motor vehicle accident.

       There was a subsequent relationship with another gentleman. A
child was born. His name was Danny. That child is a college student as
well, as I understand it, in the Dominican Republic.

       And lastly, her current or her relationship with the Co·
Defendant, Mr. Valdez, as documented by the presentence report
reflects that apparently it hasn't been a long-term relationship. I guess
based on what's reflected in the presentence report, I think it started in
the year 2012.




                                   13
      By way of her education, she attended school until she was only
13 years old. It's a sixth grade education in her country.

       She's worked at a beauty salon by way of her prior employment,
barber shop. She's worked as a housekeeper, a sewing machine
operator. As the Court knows based on the presentence report, she has
no assets. Nothing. She doesn't own anything. She doesn't have
anything. She lacks legal standing in this country to engage in any
meaningful or lawful employment, as the Court knows as well; and with
that, I'm suggesting she doesn't have the financial ability to pay a fine
here.

       The minimum term calculated is five years, and the maximum is
40. The Government is asking the Court to impose a sentence of five
years.

       The presentence report, as the Court has indicated, has correctly
calculated the guideline range as 41 to 51 months. She understands
that because of the charge that she pled to, 100 grams of heroin, it
carries the minimum mandatory of five years. She's otherwise not
eligible for safety valve based on her prior criminal history here. All
that's been explained to her.

       Lastly, she's sorry. She's truly remorseful for violating our
federal laws. I've spoken to her in detail about this. She's asking for
leniency here in the imposition of sentence and the imposition of the
related fines. The Probation Department has not identified any factors
that would warrant any kind of departure here.

       And lastly, Judge, and I've spoken to her and I've spoken to her
family, I've looked at various programs that might-she may benefit from
in the future looking forward. They may help her with the rehabilitative
aspect of this situation when she does get out and she is reintegrated in
the community. Wherever that community may be, hopefully that will
help her.

       I'm asking that the Court consider recommending her to the
Danbury-FCI Danbury in Danbury, Connecticut. There's a particular
program there called the FIT program; that I've clone some research, I've
assisted another client who was successfully placed into that program.
It has various components. I think it's a gender-based program, also,
that would help her in terms of any trauma she may have experienced;
if there are drug abuse or drug use issues, it would help her to that
extent; and it has other components as well. I would ask that the Court

                                   14
      recommend that she be placed at that facility and, if she's otherwise
      eligible, to consider her to be enrolled into the FIT progr am. Thank you,
      your Honor.

             'l'HE COURT: Thanks, Mr. Harris.

ECF No. 23 at 8-12.

IV.   CONCLUSION

      Alexandra Garcia lVIontero has failed to show any reason this Court should

vacate her se ntence and so the Court DENIES Ms. Garcia·.Montero's Motion to Vacate

under 28 U.S.C. § 2255. ECF No. 15.




John J . McConnell, Jr.
United States Dist rict Judge

March 7, 2019




                                         15
